The writ of error brings for review judgment of the Criminal Court of Record in and for Dade County, Florida.
It is contended that because the defendant pleaded guilty and was adjudged guilty of the offense of obtaining money under false pretense in the Criminal Court of Record of Dade County, Florida, on the 16th day of March, 1934, the judgment reading as follows:
"It appearing unto this Court that you, S. Aiken Campbell, have pleaded guilty to obtaining money under false pretenses
"IT IS THEREFORE THE JUDGMENT of the law and it is hereby adjudged that you are and stand guilty of said offenses and each Count (1 to 5 Inc.) of said information.
"IT IS FURTHER CONSIDERED, ORDERED AND ADJUDGED that the passing of sentence be and the same is hereby suspended *Page 136 
from day to day and term to term until the further order of this Court;
"DONE AND ORDERED in open Court at Miami, Dade County, Florida, this 16th day of March, A.D. 1934." — the Criminal Court of Record of Dade County, Florida, was without power and jurisdiction to enter this judgment on the 18th day of September, 1935, as follows.
"IT IS FURTHER CONSIDERED, ORDERED AND ADJUDGED that you S. Aiken Campbell be imprisoned by confinement at hard labor in the State PENITENTIARY for a term of One (1) Year upon each count of the information in this cause. Sentences of one year as to each count of the information to run consecutively with each of the other counts of said information, making a total of five (5) years sentence in all.
"DONE AND ORDERED in open Court at Miami, Dade County, Florida, this 18th day of September, A.D. 1935."
We hold that this case comes squarely within the purview of the enunciation of this Court in the case of Josephine Carnagio, etal., v. State, 106 Fla. 209, 143 So. 162, and on authority of the opinion and judgment in that case the judgment herein is affirmed.
So ordered.
ELLIS, C.J., and TERRELL, J., concur.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur in the opinion and judgment.